Title: From Thomas Jefferson to George Washington, 12 November 1792
From: Jefferson, Thomas
To: Washington, George



Nov. 12. 92.

Th: Jefferson has the honor to inclose to the President Judge Turner’s answer.—His office has been thoroughly searched, and no copy exists there of the act of Virginia giving money for the federal buildings: that of Maryland only is there. He is in hopes it may be among the President’s papers.
Dr. Barton, a learned and very ingenious gentleman of this city,  mentioning to Th:J. that he had never had the honour of being presented to the President, asked to be presented. If the President has no objections Th:J. will take that liberty tomorrow at three aclock.
